[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10222         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      AUGUST 17, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 4:09-cv-01257-VEH

KIMBERLY SMITH,

lllllllllllllllllllll                                              Plaintiff - Appellant,


                                            versus


SOCIAL SECURITY ADMINISTRATION COMMISSIONER,
Michael J. Astrue,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                      (August 17, 2010)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Kimberly Smith appeals the dismissal of her complaint challenging the

denial of her application for social security disability benefits. The district court

ruled that Smith’s complaint was untimely. We affirm.

      The district court did not err by dismissing Smith’s complaint. Smith

acknowledges that her complaint was filed after the period of limitation expired,

42 U.S.C. § 405(g), but she argues that the period should have been equitably

tolled. To toll the statute of limitation, Smith had to establish that “extraordinary

circumstances, such as fraud, misinformation, or deliberate concealment,” excused

her late filing. Jackson v. Astrue, 506 F.3d 1349, 1355 (11th Cir. 2007). The

district court correctly concluded that Smith’s arguments about her mental illness,

dependence on her daughter, and attorney error do not constitute extraordinary

circumstances that warranted equitable tolling.

      The dismissal of Smith’s complaint is AFFIRMED.




                                           2